 



Exhibit 10.5
 
SECURITY AGREEMENT
by
SOLUTIA INC.
and
THE SUBSIDIARIES PARTY HERETO,
as Grantors,
and
CITIBANK, N.A.,
as Collateral Agent
 
Dated as of February 28, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
SECTION 1.01.
  Uniform Commercial Code Defined Terms     2  
SECTION 1.02.
  Credit Agreement Defined Terms     2  
SECTION 1.03.
  Definition of Certain Terms Used Herein     2  
SECTION 1.04.
  Interpretation     7  
SECTION 1.05.
  Resolution of Drafting Ambiguities     7  
SECTION 1.06.
  Perfection Certificate     7  
 
           
 
  ARTICLE II        
 
           
 
  SECURITY INTERESTS        
 
           
SECTION 2.01.
  Grant of Security Interest     7  
SECTION 2.02.
  No Assumption of Liability     8  
 
           
 
  ARTICLE III        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
SECTION 3.01.
  Title and Authority     8  
SECTION 3.02.
  Filings     9  
SECTION 3.03.
  Validity of Security Interests     9  
SECTION 3.04.
  Limitations on and Absence of Other Liens     9  
SECTION 3.05.
  Other Actions     9  
SECTION 3.06.
  Condition and Maintenance of Equipment.     13  
SECTION 3.07.
  No Conflicts, Consents, etc.     13  
 
           
 
  ARTICLE IV        
 
           
 
  COVENANTS        
 
           
SECTION 4.01.
  Change of Name; Location of Collateral; Records; Place of Business     13  
SECTION 4.02.
  Protection of Security     13  
SECTION 4.03.
  Further Assurances     14  
SECTION 4.04.
  Inspection and Verification     14  
SECTION 4.05.
  Taxes; Encumbrances     14  
SECTION 4.06.
  Assignment of Security Interest     14  
SECTION 4.07.
  Continuing Obligations of the Grantors     15  
SECTION 4.08.
  Use and Disposition of Collateral     15  
SECTION 4.09.
  Insurance     15  
SECTION 4.10.
  Certain Covenants and Provisions Regarding Patent, Trademark and Copyright
Collateral     15  

 -i- 

 



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 4.11.
  Certain Covenants and Provisions Regarding Receivables     17  
SECTION 4.12.
  Inventory and Equipment.     18  
 
           
 
  ARTICLE V        
 
           
 
  REMEDIES        
 
           
SECTION 5.01.
  Remedies upon Default     19  
SECTION 5.02.
  Notice of Sale     20  
SECTION 5.03.
  Waiver of Notice and Claims     21  
SECTION 5.04.
  Certain Sales of Collateral     21  
SECTION 5.05.
  No Waiver; Cumulative Remedies     22  
SECTION 5.06.
  Certain Additional Actions Regarding Intellectual Property     22  
SECTION 5.07.
  Application of Proceeds     22  
SECTION 5.08.
  Collateral Agent’s Calculations     23  
 
           
 
  ARTICLE VI        
 
           
 
  The Collateral Agent        
 
           
SECTION 6.01.
  General Authority of the Collateral Agent over the Collateral     24  
SECTION 6.02.
  Exercise of Powers     24  
SECTION 6.03.
  Remedies Not Exclusive     24  
SECTION 6.04.
  Waiver and Estoppel     25  
SECTION 6.05.
  Limitation on Collateral Agent’s Duty in Respect of Collateral     25  
SECTION 6.06.
  Limitation by Law     25  
SECTION 6.07.
  Rights of Secured Parties in Respect of Obligations     25  
SECTION 6.08.
  Compensation and Expenses     25  
SECTION 6.09.
  Stamp and Other Similar Taxes     26  
SECTION 6.10.
  Filing Fees, Excise Taxes, etc.     26  
SECTION 6.11.
  Indemnification     26  
 
           
 
  ARTICLE VII        
 
           
 
  MISCELLANEOUS        
 
           
SECTION 7.01.
  Notices     26  
SECTION 7.02.
  Survival of Agreement     26  
SECTION 7.03.
  Binding Effect     26  
SECTION 7.04.
  GOVERNING LAW     27  
SECTION 7.05.
  Waivers; Amendment; Several Agreement     27  
SECTION 7.06.
  WAIVER OF JURY TRIAL     27  
SECTION 7.07.
  Severability     27  
SECTION 7.08.
  Counterparts     27  
SECTION 7.09.
  Headings     28  
SECTION 7.10.
  Jurisdiction; Consent to Service of Process     28  
SECTION 7.11.
  Termination     28  
SECTION 7.12.
  Additional Grantors     29  
SECTION 7.13.
  Financing Statements     29  
SECTION 7.14.
  Collateral Agent Appointed Attorney-in-Fact     29  
SECTION 7.15.
  Intercreditor Agreement Governs     30  

 -ii 

 



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 7.16.
  Delivery of Collateral     30  
SECTION 7.17.
  Mortgages     30  
SECTION 7.18.
  Conflicts     30  
 
           
 
  SCHEDULES        
 
           
Schedule I
  Subsidiary Guarantors        
Schedule II
  Excluded Deposit Account(s)        
Schedule III
  Excluded Securities Account        
 
           
 
  ANNEXES        
 
           
Annex I
  Form of Joinder Agreement        
Annex II
  Form of Perfection Certificate        
Annex III
  Form of Bailee Letter        
Annex IV
  Form of Landlord Access Agreement        

 -iii 

 



--------------------------------------------------------------------------------



 



This instrument, the rights and obligations evidenced hereby, and the liens
created hereunder, are subordinate in the manner and to the extent set forth in
the Intercreditor Agreement (the “Intercreditor Agreement”), dated as of
February 28, 2008, by and among SOLUTIA INC., a Delaware corporation (the
“Company”), each of the Company’s Subsidiaries party thereto from time to time
and CITIBANK, N.A. (“Citi”), in its capacity as administrative agent for the
holders of the Term Loan Obligations, and as collateral agent for the holders of
the Term Loan Obligations, Citi, in its capacity as administrative agent for the
holders of the Revolving Credit Obligations, and as collateral agent for the
holders of the Revolving Credit Obligations, as amended from time to time; and
each holder of this instrument, by its acceptance hereof, irrevocably agrees to
be bound by the provisions of the Intercreditor Agreement.
SECURITY AGREEMENT
     SECURITY AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of February 28, 2008 among SOLUTIA INC., a Delaware corporation (the
“Borrower”), each Subsidiary of the Borrower listed on Schedule I hereto
(collectively, together with each Subsidiary that becomes a party hereto
pursuant to Section 7.12 of this Agreement, the “Subsidiary Guarantors” and,
together with the Borrower, the “Grantors”), and CITIBANK, N.A., as collateral
agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).
R E C I T A L S
     A. The Borrower, the Collateral Agent, Citibank, N.A., as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), the lending
institutions from time to time party thereto (the “Lenders”) and the other
agents party thereto have entered into that certain Credit Agreement, dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing for the
making of Loans to the Borrower pursuant to, and upon the terms and subject to
the conditions specified in, the Credit Agreement.
     B. Each Subsidiary Guarantor has, pursuant to the Guarantee Agreement,
dated as of the date hereof, among other things, unconditionally guaranteed the
obligations of the Borrower under the Credit Agreement.
     C. The Borrower and each Subsidiary Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations of the
Borrower under the Credit Agreement and are, therefore, willing to enter into
this Agreement.
     D. Contemporaneously with the execution and delivery of this Agreement, the
Borrower and Subsidiary Guarantors have executed and delivered to the Collateral
Agent a Pledge Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”).
     E. This Agreement is given by each Grantor in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and other benefits
accruing each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Uniform Commercial Code Defined Terms. Unless otherwise
defined herein, terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC, including the following which are
capitalized herein:
     “Account Debtor”; “Accounts”; “Bank”; “Certificates of Title”; “Chattel
Paper”; “Commercial Tort Claim”; “Commodity Account”; “Commodity Contract”;
“Commodity Intermediary”; “Deposit Accounts”; “Documents”; “Electronic Chattel
Paper”; “Entitlement Holder”, “Entitlement Order”; “Equipment”; “Fixtures”;
“General Intangibles”; “Goods”; “Instruments” (as defined in Article 9 rather
than Article 3); “Inventory”; “Investment Property”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Proceeds”; “Records”; “Securities Account”;
“Securities Intermediary”; “Security Entitlement”; “Supporting Obligations”; and
“Tangible Chattel Paper”.
     SECTION 1.02. Credit Agreement Defined Terms. Capitalized terms used but
not otherwise defined herein that are defined in the Credit Agreement shall have
the meanings given to them in the Credit Agreement.
     SECTION 1.03. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
     “Agreement” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Bailee Letter” shall mean an agreement in form substantially similar to
Annex III hereto or in such other form reasonably satisfactory to the Collateral
Agent.
     “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereinafter in effect, or any successor statute.
     “Books and Records” shall mean all instruments, files, Records, ledger
sheets and documents.
     “Borrower” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’, mate-

-2



--------------------------------------------------------------------------------



 



rialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.
     “Collateral” shall have the meaning assigned to such term in Section 2.01.
     “Collateral Agent” shall have the meaning assigned to such term in the
Preamble of this Agreement.
     “Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 6.08, 6.09, 6.10 and 6.11.
     “Collateral Estate” shall have the meaning assigned to such term in
Section 6.01(c).
     “Collateral Report” shall mean any certificate, report or other document
delivered by any Grantor to any Agent with respect to the Collateral pursuant to
any Loan Document.
     “Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
     “Control” shall mean (i) in the case of each Deposit Account, “control,” as
such term is defined in Section 9-104 of the UCC, (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106(d) of
the UCC, and (iii) in the case of any Commodity Contract, “control,” as such
term is defined in Section 9-106(b) of the UCC.
     “Control Agreement” shall mean an agreement in form and substance
reasonably acceptable to the Collateral Agent for the purpose of effecting
Control with respect to any Deposit Account, Securities Account or Commodity
Account.
     “Copyrights” shall mean all U.S. and foreign copyrights (whether registered
or unregistered and whether published or unpublished) and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all (i) registrations and applications therefor, including those listed on
Schedule 14(b) of the Perfection Certificate, (ii) rights and privileges arising
under applicable law with respect thereto, (iii) renewals and extensions
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damage awards and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
     “Credit Agreement” shall have the meaning assigned to such term in the
Recitals of this Agreement.
     “Current Asset Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.
     “Discharge of Revolving Credit Obligations” shall have the meaning assigned
to such term in the Intercreditor Agreement.
     “Distribution Date” shall mean each date fixed by the Collateral Agent in
its sole discretion for a distribution to the Secured Parties of funds held by
the Collateral Agent for the benefit of the Secured Parties.

-3



--------------------------------------------------------------------------------



 



     “Excluded Account” shall mean (i) any Deposit Account(s) used solely as a
payroll, trust, tax or other fiduciary account and (ii) any Deposit Account(s)
set forth on Schedule II hereto.
     “Excluded Property” shall mean:
     (a) any permit, lease, license, contract, instrument or other document, or
the assets subject thereto or covered thereby, held by any Grantor that validly
prohibits the creation by such Grantor of a security interest therein or thereon
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
     (b) any permit, lease, license, contract, instrument or other document, or
the assets subject thereto or covered thereby, held by any Grantor to the extent
that any Requirement of Law applicable thereto prohibits the creation of a
security interest therein or thereon (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity);
     (c) goods owned by any Grantor on the date hereof or hereafter acquired
that are subject to a Lien securing a purchase money obligation (as defined in
the UCC) or Capital Lease Obligation permitted to be incurred pursuant to the
provisions of Section 6.01(vi) of the Credit Agreement if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money obligation or Capital Lease Obligation) validly prohibits the
creation of any other Lien on such Goods;
     (d) any Collateral consisting of Intellectual Property for which the
creation by a Grantor of a security interest therein is prohibited (i) without
the consent of a third party, (ii) by Requirement of Law, or (iii) any Trademark
applications filed in the United States Patent and Trademark Office on the basis
of such Grantor’s “intent-to-use” such Trademark, unless and until acceptable
evidence of use of the Trademark has been filed with the United States Patent
and Trademark Office pursuant to Section 1(c) or 1(d) of the Lanham Act (at
which time such Trademark application will no longer be considered Excluded
Property), in each case, other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity);
     (e) Securities Collateral (as defined in the Pledge Agreement) and the
Equity Interests and debt securities excluded from the definition of “Securities
Collateral” in the Pledge Agreement;
     (f) any Equity Interests pledged pursuant to any Non-U.S. Pledge Agreement
and any issued and outstanding shares of voting stock of any Subsidiary of a
Grantor organized under the laws of a Non-U.S. Jurisdiction that is expressly
excluded from the pledge contained in any Non-U.S. Pledge Agreement;
     (g) motor vehicles and other assets subject to certificates of title;
     (h) any Equity Interests or debt securities owned by such Grantor if and to
the extent that the grant of the security interest shall, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law, (A)

-4



--------------------------------------------------------------------------------



 



constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of such Grantor therein, (B) constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
Equity Interest or debt securities, (C) be void or illegal under any applicable
governmental law, rule or regulation, or (D) be prohibited by (i) the
organizational documents of the issuer of such Equity Interests or debt
securities or (ii) agreements among the equity holders of the issuer of such
Equity Interests or debt securities, in each case, as in effect on the Effective
Date;
     (i) any Commercial Tort Claim with a value of less than $500,000;
     (j) such Grantor’s leasehold interests; and
     (k) any Excluded Accounts;
provided that the term “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
     “Grantors” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Intellectual Property” shall mean, collectively, with respect to any
Grantor, all intellectual and similar property rights of every kind and nature,
whether arising under United States, multinational or foreign laws or otherwise,
including Patents, Copyrights, Intellectual Property Licenses, Trademarks, Trade
Secrets, intangible rights in software and databases not otherwise included in
the foregoing, and all rights corresponding thereto throughout the world
(including the right to sue and to collect proceeds), and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and Books and Records describing
or used in connection with, any of the foregoing.
     “Intellectual Property Licenses” shall mean, collectively, with respect to
each Grantor, all agreements pursuant to which such Grantor receives or grants
any right in, to, or under Intellectual Property, including license agreements,
distribution agreements and covenants not to sue (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development or consulting) with respect to any Patent,
Trademark, Copyright, Trade Secrets or other Intellectual Property, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
agreement, including those listed on Schedules 14(a) and 14(b) of the Perfection
Certificate, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, and (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
dated as of the date hereof, by and among the Grantors, the Administrative
Agent, the Collateral Agent, the Revolving Credit Facility Agents, and certain
other Persons which may be or become parties thereto or become bound thereto
from time to time, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
     “Landlord Access Agreement” shall mean a landlord access agreement in form
substantially similar to Annex IV hereto or in such other form reasonably
satisfactory to the Collateral Agent.
     “Lenders” shall have the meaning assigned to such term in the Recitals of
this Agreement.

-5



--------------------------------------------------------------------------------



 



     “Patents” shall mean, collectively, all United States and foreign patents,
patent applications, certificates of inventions, and industrial designs,
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the foregoing, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Annex II hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by the Grantors.
     “Pledge Agreement” shall have the meaning assigned to such term in the
Recitals of this Agreement.
     “Pledged Securities” shall have the meaning assigned to such term in the
Pledge Agreement and shall include Equity Interests pledged pursuant to Non-U.S.
Pledge Agreements.
     “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Grantors’ rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Records relating thereto.
     “Revolving Credit Facility Agents” shall have the meaning assigned to such
term in the Intercreditor Agreement.
     “Revolving Credit Facility Security Documents” shall have the meaning
assigned to such term in the Intercreditor Agreement.
     “Securities Collateral” shall have the meaning assigned to such term in the
Pledge Agreement.
     “Security Interests” shall have the meaning assigned to such term in
Section 2.01.
     “Subsidiary Guarantors” shall have the meaning assigned to such term in the
Preamble of this Agreement.
     “Trademarks” shall mean, collectively, all United States, state, and
foreign trademarks, service marks, certification marks, slogans, logos,
certification marks, trade dress, internet domain names, corporate names, trade
names, and other source or business identifiers, whether registered or
unregistered (whether statutory or common law and whether established or
registered in the United States or any other country or any political
subdivision thereof), together with any and all (i) registrations and
applications for any of the foregoing, including those listed on Schedule 14(a)
of the Perfection Certificate, (ii) goodwill connected with the use thereof and
symbolized thereby, (iii) rights and privileges arising under applicable law
with respect to the use of any of the foregoing, (iv) renewals thereof and
amendments thereto, (v) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future infringements,
dilutions or other violations thereof, (vi) rights corresponding thereto
throughout the world and (vii) rights to sue for past, present and future
infringements, dilutions or other violations thereof.

-6



--------------------------------------------------------------------------------



 



     “Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not such information has been
reduced to a writing or other tangible form, together with all (i) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (ii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future misappropriation or other
violations thereof, (iii) rights corresponding thereto throughout the world and
(iv) rights to sue for past, present and future misappropriation or other
violations thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided, however, that if by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the Secured Parties’ security interest in
any item or portion of the Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect on the date hereof in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.
     SECTION 1.04. Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.
     SECTION 1.05. Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
     SECTION 1.06. Perfection Certificate. The Collateral Agent and each Grantor
agree that the Perfection Certificate and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
ARTICLE II
SECURITY INTERESTS
     SECTION 2.01. Grant of Security Interest. As collateral security for the
payment and performance in full of all the obligations of each Grantor under the
Loan Documents (“Obligations”), each Grantor hereby pledges and grants to the
Collateral Agent, for the benefit of the Secured Parties, a lien on and security
interest in and to all of the right, title and interest of such Grantor in, to
and under the following property, wherever located, and whether now existing or
hereafter arising or acquired from time to time (collectively, the
“Collateral”):
     (a) Accounts Receivable;
     (b) Books and Records;
     (c) Money and Deposit Accounts;
     (d) Chattel Paper;
     (e) Commercial Tort Claims described on Schedule 15 to the Perfection
Certificate (as such schedule may be amended or supplemented from time to time);

-7



--------------------------------------------------------------------------------



 



  (f)   Documents;     (g)   Equipment;     (h)   Fixtures;     (i)   General
Intangibles (including Intellectual Property);     (j)   Goods;     (k)  
Instruments;     (l)   Inventory;     (m)   Investment Property;     (n)  
Supporting Obligations; and     (p)   all other personal property of such
Grantor, whether tangible or intangible, and all Proceeds and products of each
of the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of, each of the foregoing, any and all Proceeds of
any insurance, indemnity, warranty or guaranty payable to such Grantor from time
to time with respect to any of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(a) through (p) above, (x) the security interest created by this Agreement shall
not extend to, and the term “Collateral” shall not include, any Excluded
Property and (y) from and after the Effective Date, no Grantor shall permit to
become effective in any document creating, governing or providing for any
permit, license or agreement a provision that would prohibit the creation of a
Lien on such permit, license or agreement in favor of the Collateral Agent
unless such prohibition is permitted under Section 6.09 of the Credit Agreement.
          The Liens granted hereunder to secure the Obligations are collectively
referred to herein as the “Security Interests”.
     SECTION 2.02. No Assumption of Liability. The Security Interests are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Grantors jointly and severally represent and warrant to the Collateral
Agent and the Secured Parties that:
     SECTION 3.01. Title and Authority.Each Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained.

-8



--------------------------------------------------------------------------------



 



     SECTION 3.02. Filings (a) All information set forth herein as of the date
hereof and in the Perfection Certificate as of the date hereof, including the
Schedules annexed hereto and thereto, has been duly prepared, completed and
executed and the information set forth herein and therein is correct and
complete in all material respects. The Collateral described on the Schedules
annexed to the Perfection Certificate constitutes all of the property of such
type of Collateral owned or held by the Grantors to the extent required to be
scheduled thereon. Fully completed and, to the extent necessary or appropriate,
duly executed UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been delivered to the Collateral Agent for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate, which are all the filings, recordings and
registrations (along with the concurrent payment of any applicable taxes or
filing fees) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration under Article 9 of the
UCC is necessary in any such jurisdiction, except as provided under applicable
law with respect to the filing of continuation statements.
     (b) Each Grantor represents and warrants that a fully executed security
agreement in the form hereof (or short form security agreements in a form
reasonably satisfactory to the Collateral Agent) containing a description of all
Collateral consisting of Intellectual Property with respect to (x) United States
issued Patents and Patent applications and United States registered Trademarks
and Trademarks applications, in each case, owned by such Grantor, have been
delivered contemporaneously with the execution of this Agreement to the
Collateral Agent for recordation with the United States Patent and Trademark
Office, and (y) United States registered Copyrights and Copyright applications
owned by such Grantor have been delivered contemporaneously with the execution
of this Agreement to the Collateral Agent for registration with the United
States Copyright Office.
     SECTION 3.03. Validity of Security Interests. This Agreement creates legal
and valid security interests in all the Collateral securing the payment and
performance of the Obligations; provided, however, that, for the avoidance of
doubt, the foregoing representation shall not be made with respect to, or
construed in accordance with, the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia. The Security Interests
are and shall be prior to any other Lien on any of the Collateral, other than
Permitted Liens.
     SECTION 3.04. Limitations on and Absence of Other Liens. The Collateral is
owned by the Grantors or the Grantors have rights therein, free and clear of any
Lien, except for Permitted Liens. The Grantors have not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any Collateral, (b) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office and the United States Copyright Office or (c) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens or filings as to which a duly authorized termination statement
relating to such financing statement or other instrument has been delivered to
the Collateral Agent on the Effective Date.
     SECTION 3.05. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
preserve and protect, the Collateral Agent’s security interests in the
Collateral, each Grantor hereby represents and warrants as follows and agrees,
in

-9



--------------------------------------------------------------------------------



 



each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, (x) each
Instrument representing indebtedness between or among the Grantors or owed to
any Grantor by any of the Borrower’s other Restricted Subsidiaries and (y) each
other Instrument and each other item of Tangible Chattel Paper specified in
Schedule 12 to the Perfection Certificate valued in excess of $500,000 has been
properly endorsed, assigned and delivered to the Collateral Agent, and, if
necessary, accompanied by instruments of transfer or assignment duly executed in
blank; provided, that, to the extent that any such Instrument constitutes an
Intercompany Note and to the extent that any Grantor is required hereunder to
deliver any such Intercompany Note to the Collateral Agent for purposes of
possession, such Grantor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Collateral Agent of the Master
Intercompany Note. If any amount individually or in the aggregate in excess of
$500,000 payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, the Grantor acquiring
such Instrument or Tangible Chattel Paper shall notify the Collateral Agent and,
on each date on which financial statements are required to be delivered under
Section 5.01(a) or (b) of the Credit Agreement, endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request; provided, that, if any amount individually or in the
aggregate in excess of $1,000,000 payable under or in connection with any of the
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, the
Grantor acquiring such Instrument or Tangible Chattel Paper shall promptly
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request; provided, however,
that so long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall return such Instrument or Tangible Chattel Paper to such
Grantor from time to time, to the extent necessary for collection in the
ordinary course of such Grantor’s business.
     (b) Deposit Accounts. Each Grantor hereby represents and warrants that
(i) as of the date hereof, it does not maintain any Deposit Accounts other than
the accounts listed in Schedule 16 of the Perfection Certificate and (ii) with
respect to each Deposit Account, other than any Excluded Accounts and the other
accounts set forth in Section 5.20(a) of the Revolving Credit Agreement, upon
execution and delivery of a Control Agreement for such Deposit Account, the
Collateral Agent will have a perfected security interest in such Deposit Account
by Control. From and after 90 days following the Effective Date (plus, in the
event any depositary institution refuses to execute a Control Agreement, then
the Grantors shall have an additional 120 days to move such Deposit Account), no
Grantor shall hereafter establish and maintain any Deposit Account, other than
an Excluded Account or any other account set forth in Section 5.20(a) of the
Revolving Credit Agreement, unless (1) the applicable Grantor shall have given
the Collateral Agent at least 10 days’ (or such shorter period as may be
determined by the Collateral Agent in its sole discretion) prior written notice
of its intention to establish such new Deposit Account with a Bank and (2) such
Bank and such Grantor shall have duly executed and delivered to the Collateral
Agent a Control Agreement with respect to such Deposit Account. No Grantor shall
grant Control of any Deposit Account to any Person other than the Collateral
Agent and, subject to the terms of the Intercreditor Agreement, Revolving Credit
Facility Agents. The Grantors shall not permit the Accounts set forth on
Schedule II hereto to have balances in excess of $1.0 million individually or
$10.0 million in the aggregate at any time.
     (c) Investment Property. (i) Each Grantor hereby represents and warrants
that (1) as of the date hereof, it does not maintain any Securities Accounts or
Commodity Accounts other than those listed in Schedule 16 of the Perfection
Certificate and, except with respect to the Securities Account set forth on
Schedule III hereto, the Collateral Agent has a perfected first priority
security interest in such Securities Accounts and Commodity Accounts by Control
and (2) it does not hold, own or have any interest in any

-10



--------------------------------------------------------------------------------



 



certificated securities or uncertificated securities other than those
constituting Securities Collateral under the Pledge Agreement, those not
required to be pledged pursuant to the terms of the Pledge Agreement or this
Agreement and those maintained in Securities Accounts or Commodity Accounts
listed in Schedule 16 of the Perfection Certificate. The Grantors shall not
permit the Account set forth on Schedule III hereto to have a balance in excess
of $50,000 at any time. If any Grantor shall at any time hold or acquire any
certificated securities constituting Investment Property (other than any
Excluded Property) valued in excess of $500,000 that are not Pledged Securities
under the Pledge Agreement, such Grantor shall, on each date on which financial
statements are required to be delivered under Section 5.01(a) or (b) of the
Credit Agreement, endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent; provided, that, if any Grantor shall at any time hold or acquire any
certificated securities constituting Investment Property (other than any
Excluded Property) valued in excess of $1,000,000 that are not Pledged
Securities under the Pledge Agreement, such Grantor shall promptly endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Collateral Agent. If any securities now
or hereafter acquired by any Grantor constituting Investment Property (other
than any Excluded Property) that are not Pledged Securities are uncertificated,
such Grantor shall promptly notify the Collateral Agent thereof and use its
commercially reasonable efforts to, within five (5) Business Days and in any
event no later than 30 days (except where legally prohibited therefrom),
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor.
From and after 90 days following the Effective Date (plus, in the event any
depositary institution refuses to execute a Control Agreement, then the Grantors
shall have an additional 120 days to move such Securities Account or Commodity
Account), no Grantor shall hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary unless (1) the applicable Grantor shall have given the Collateral
Agent at least 10 days’ (or such shorter period as may be determined by the
Collateral Agent in its sole discretion) prior written notice of its intention
to establish such new Securities Account or Commodity Account with such
Securities Intermediary or Commodity Intermediary and (2) such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Grantor
shall have duly executed and delivered to the Collateral Agent a Control
Agreement with respect to such Securities Account or Commodity Account, as the
case may be. Each Grantor shall accept any cash and Investment Property (other
than any Excluded Property) in trust for the benefit of the Collateral Agent and
promptly, and in any event within ten (10) Business Days of actual receipt
thereof, deposit such Investment Property and any new securities, instruments,
documents or other Investment Property by reason of ownership of such Investment
Property received by it into a Securities Account or Commodity Account subject
to a Control Agreement in favor of the Collateral Agent. No Grantor shall grant
Control over any Investment Property to any Person other than the Collateral
Agent and, subject to the terms of the Intercreditor Agreement, Revolving Credit
Facility Agents.
     (ii) Each Grantor shall promptly pay all Charges and fees with respect to
the Investment Property pledged by it under this Agreement; provided that no
Grantor shall be required to pay any such Charge or fee that is being contested
in good faith and by proper proceedings diligently conducted, which proceedings
have the effect of preventing the forfeiture or sale of such Investment
Property, if it has maintained adequate reserves with respect thereto in
accordance with and to the extent required by GAAP and such failure to pay could
not reasonably be expected to have a Material Adverse Effect; provided, further,
that no Liens shall be permitted to exist, directly or indirectly, on any
Investment Property other than Liens in favor of the Collateral Agent and Liens
permitted by Sections 6.02(v), 6.02(ix) and 6.02(xviii) of the Credit Agreement.
In the event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence (except to the extent any Grantor is contesting
such Charges and fees in good faith), the Collateral Agent may upon written
notice to such Grantor, do so for the account of

-11



--------------------------------------------------------------------------------



 



such Grantor and the Grantors shall promptly reimburse and indemnify the
Collateral Agent from all reasonable costs and expenses incurred by the
Collateral Agent under this Section 3.05(c).
     (d) Electronic Chattel Paper and Transferable Records. If any amount
individually or in the aggregate in excess of $500,000 payable under or in
connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, the Grantor acquiring such Electronic Chattel Paper
or transferable record shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such action as the Collateral Agent may
reasonably request in writing to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record; provided, that, if any
amount individually or in the aggregate in excess of $1,000,000 payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, the Grantor acquiring such Electronic Chattel Paper
or transferable record shall promptly notify the Collateral Agent and take such
action as the Collateral Agent may reasonably request in writing to vest in the
Collateral Agent control under UCC Section 9-105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.
     (e) Intellectual Property. (i) Schedules 14(a) and (b) of the Perfection
Certificate set forth a true and complete list of (A) all United States and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by such Grantor and (B) to the best of each Grantor’s
knowledge, all know-how and patent Intellectual Property Licenses currently in
effect; (ii) such Grantor is the sole and exclusive record and beneficial owner
of the entire right, title, and interest in and to all U.S. Intellectual
Property listed on Schedules 14(a) and (b) of the Perfection Certificate, and
such Grantor owns or has the valid right to use all other Intellectual Property
used in or necessary to conduct its business, free and clear of all Liens,
claims, encumbrances, and licenses, except for Permitted Liens; (iii) all
Intellectual Property listed on Schedule 14(a) of the Perfection Certificate is
subsisting and such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain such Intellectual
Property in full force and effect except as may be permitted under
Section 4.10(f); (iv) to the best of such Grantor’s knowledge, all Intellectual
Property owned by such Grantor is valid and enforceable, and no holding,
decision, or judgment has been rendered in any action or proceeding before any
court or administrative authority challenging the validity of, such Grantor’s
right to register, or such Grantor’s rights to own or use, any Intellectual
Property and no such action or proceeding is pending or, to the best of such
Grantor’s knowledge, threatened; (v) to the best of such Grantor’s knowledge,
the conduct of such Grantor’s business does not infringe upon or otherwise
violate any Intellectual Property right of any third party except as could not
reasonably be expected to have a Material Adverse Effect; (vi) to the best of
each Grantor’s knowledge, no third party is infringing upon or otherwise
violating any rights in any Intellectual Property owned or used by such Grantor,
or any of its respective licensees except as could not reasonably be expected to
have a Material Adverse Effect; (vii) no settlement or consents, covenants not
to sue, non-assertion assurances, or releases have been entered into by such
Grantor or to which such Grantor is bound adversely affect Grantor’s rights to
own or use any Intellectual Property that is material to the business of such
Grantor as currently conducted; and (viii) such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale, transfer or agreement of any Intellectual Property that has
not been terminated or released.

-12



--------------------------------------------------------------------------------



 



     (f) Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 15 to the Perfection Certificate. If any Grantor shall at any
time hold or acquire a Commercial Tort Claim having a value individually or in
the aggregate in excess of $500,000, such Grantor shall, on each date on which
financial statements are required to be delivered under Section 5.01(a) or (b)
of the Credit Agreement, notify the Collateral Agent in writing signed by such
Grantor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent; provided, that, if any Grantor
shall at any time hold or acquire a Commercial Tort Claim having a value
individually or in the aggregate in excess of $1,000,000, such Grantor shall
promptly notify the Collateral Agent in writing signed by such Grantor of the
brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
     (g) Landlord’s Access Agreements/Bailee Letters. Each Grantor shall use its
commercially reasonable efforts to obtain a Bailee Letter or a Landlord Access
Agreement, as applicable, from all such bailees and landlords, as applicable,
who from time to time have possession of Collateral in excess of $100,000;
provided, that, so long as each Grantor has in fact used commercially reasonable
efforts to obtain Bailee Letters and Landlord Access Agreements, as required
above, during the sixty-day period following the Effective Date, the obligation
of the Grantors to continue to use commercially reasonable efforts to obtain
Bailee Letters and Landlord Access Agreements with respect to bailment and
leased locations of the Grantors in existence on the Effective Date shall
terminate.
     SECTION 3.06. Condition and Maintenance of Equipment. The Equipment of such
Grantor is in good repair, working order and condition, reasonable wear and
tear, casualty and condemnation excepted. Each Grantor will maintain its
Equipment in accordance with Section 5.03 of the Credit Agreement.
     SECTION 3.07. No Conflicts, Consents, etc. In the event that the Collateral
Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
Person therefor, then, upon the reasonable written request of the Collateral
Agent, such Grantor agrees to use its commercially reasonable efforts to assist
and aid the Collateral Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
ARTICLE IV
COVENANTS
     SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business
     (a) Each Grantor shall comply with the provisions of Section 5.07 of the
Credit Agreement.
     (b) Each Grantor agrees to maintain, at its own cost and expense, records
which are complete and accurate in all material respects with respect to the
Collateral owned by it and to permit the Collateral Agent to examine its records
in accordance with Section 5.05 of the Credit Agreement.
     SECTION 4.02. Protection of Security. Except to the extent otherwise
permitted by the Credit Agreement, each Grantor shall, at its own cost and
expense, defend title to the Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Collateral Agent and the
priority thereof against all claims and demands of all Persons at any time
claiming any interest therein

-13



--------------------------------------------------------------------------------



 



adverse to the Collateral Agent or any other Secured Party other than Permitted
Liens. Except as permitted by the Credit Agreement and except for restrictions
in agreements entered into in the ordinary course of business with respect to
Intellectual Property, which restrictions would not, individually or in the
aggregate, have an adverse effect on the business of any Grantor or materially
impair the value of the Collateral to the Collateral Agent, there is no
agreement, order, judgment or decree, and no Grantor shall enter into any
agreement or take any other action, that would restrict the transferability of
any of the Collateral or otherwise impair or conflict with such Grantor’s
obligations or the rights of the Collateral Agent hereunder.
     SECTION 4.03. Further Assurances Each Grantor agrees, at its own expense,
to promptly execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or to
preserve, protect and perfect the Security Interests and the rights and remedies
created hereby and the rights and powers herein granted, including the payment
of any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interests and the filing of any
financing or continuation statement required under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interest
created hereby and the execution and delivery of Control Agreements required
hereunder.
     SECTION 4.04. Inspection and Verification. The Collateral Agent and its
representatives as the Collateral Agent may reasonably designate shall have the
right, at the Grantors’ own cost and expense, to at all reasonable times and
reasonable intervals and upon reasonable prior notice inspect the Collateral,
all records related thereto (and to make extracts and copies from such records)
and the premises upon which any of the Collateral is located in each case during
business hours. The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured Party
(subject to Section 9.16 of the Credit Agreement).
     SECTION 4.05. Taxes; Encumbrances. Each Grantor shall pay and discharge all
of its material Taxes and all lawful claims in accordance with Section 5.14 of
the Credit Agreement. In its reasonable discretion, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral except to
the extent the same constitute Permitted Liens, and may pay for the maintenance
and preservation of the Collateral to the extent any Grantor fails to do so as
required by this Agreement (in each case with reasonable prior written notice to
such Grantor), and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within 20 days of written demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.05 shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
     SECTION 4.06. Assignment of Security Interest. If at any time any Grantor
shall take a security interest in any Property of an Account Debtor or any other
Person to secure payment and performance of an Account valued in excess of
$500,000, such Grantor shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such actions as may be requested by the
Collateral Agent to make the Collateral Agent’s interest in such Property a
matter of public record; provided, that, if at any time any Grantor shall take a
security interest in any Property of an Account Debtor or any other Person to
secure payment and performance of an Account valued in excess of $1,000,000,
such Grantor shall promptly notify the Collateral Agent and take such actions as
may be requested by the Collateral Agent to make the Collateral Agent’s interest
in such Property a matter of public record.

-14



--------------------------------------------------------------------------------



 



     SECTION 4.07. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof.
     SECTION 4.08. Use and Disposition of Collateral. No Grantor shall make or
permit to be made an assignment for security, pledge or hypothecation of the
Collateral, execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to any Collateral or shall
grant any other Lien in respect of the Collateral other than Permitted Liens.
     SECTION 4.09. Insurance. The Grantors, at their own expense, shall maintain
or cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.04 of the Credit Agreement.
Except as set forth in Section 5.04 of the Credit Agreement, in the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its reasonable discretion and upon prior written notice to the Grantors obtain
and maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems reasonably advisable.
All sums disbursed by the Collateral Agent in connection with this Section 4.09,
including reasonable attorneys’ fees, court costs, out-of-pocket expenses and
other charges relating thereto, shall be payable, upon written demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby in the same priority as the original Obligations. So long as no Event of
Default has occurred and is continuing, all actions to be taken with respect to
the making, settling and adjusting of claims under insurance policies may be
taken by the Grantors without any requirement of participation or consent from
the Collateral Agent.
     SECTION 4.10. Certain Covenants and Provisions Regarding Patent, Trademark
and Copyright Collateral.
     (a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent owned by
such Grantor which is material to the conduct of such Grantor’s business may
become invalidated, unenforceable, or dedicated to the public, and agrees that
it shall use commercially reasonable efforts to continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its rights under applicable patent laws; provided,
however, that nothing in this Section 4.10(a) shall prevent such Grantor from
discontinuing the prosecution or maintenance of such Patent if, in the
reasonable business judgment of such Grantor, such Patent is no longer necessary
or desirable in the conduct of its business.
     (b) Each Grantor (either itself or through its licensees or its
sublicenses) will, for each Trademark material to the conduct of such Grantor’s
business, use its commercially reasonable efforts to (i) maintain each such
registered Trademark in full force free from any claim of abandonment or
invalidity for nonuse, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its rights under applicable law and (iv) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party rights; provided, however, that nothing in this Section 4.10(b) shall
prevent such Grantor from discontinuing the use, prosecution, or maintenance of
such Trademark, if such discontinuance is, in the reasonable business judgment
of such Grantor, no longer necessary or desirable in the conduct of its
business; provided, further, that nothing in this Section 4.10(b) shall require
providing notice in connection with office actions for pending Patent, Trademark
or Copyright applications.

-15



--------------------------------------------------------------------------------



 



     (c) Intentionally omitted.
     (d) Each Grantor shall promptly notify the Collateral Agent upon such
Grantor obtaining knowledge of any Patent, Trademark or Copyright material to
the conduct of its business which may become abandoned, lost, unenforceable,
invalidated, or dedicated to the public, or of any materially adverse
determination or development including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or United States Copyright Office (or any court or similar
office of any country) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, or its right to register the same, or to keep and
maintain the same.
     (e) If any Grantor shall at any time after the date hereof (i) obtain any
ownership or other rights in and/or to any additional Intellectual Property
(including trademark applications for which evidence of the use of such
trademarks in interstate commerce has been submitted to and accepted by the
United States Patent and Trademark Office pursuant to 15 U.S.C. Section 1060(a)
(or a successor provision)) or (ii) become entitled to the benefit of any
additional Collateral consisting of Intellectual Property or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Collateral consisting of Intellectual Property, or
any improvement on any Collateral consisting of Intellectual Property, the
provisions of this Agreement shall automatically apply thereto and any such item
described in the preceding clause (i) or (ii) (other than any Excluded Property)
shall automatically constitute Collateral as if such would have constituted
Collateral at the time of execution hereof and such Collateral consisting of
Intellectual Property (other than any Excluded Property) shall be subject to the
Lien and security interest created by this Agreement without further action by
any party. Each Grantor shall on a monthly basis with respect to Copyrights and
on a quarterly basis with respect to Patents and Trademarks provide to the
Collateral Agent written notice of any of the foregoing Collateral consisting of
Intellectual Property owned by such Grantor which is the subject of a
registration or application in the United States and confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) above by execution and delivery, within ten (10) days of
providing such notice or such longer period as may be determined by the
Collateral Agent in its sole discretion of the acquisition by such Grantor of
such Intellectual Property, of an instrument in form and substance reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary or requested by the Collateral Agent
to create, record, preserve, protect or perfect the Collateral Agent’s lien and
security interest in such Intellectual Property.
     (f) Each Grantor will take all necessary steps in any proceeding before the
United States Patent and Trademark Office or United States Copyright Office, or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks or Copyrights owned by such Grantor that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with commercially reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties; provided, however, that nothing in this
Section 4.10(f) shall prevent such Grantor from failing to maintain or pursue
any such Trademark or Patent if, in the reasonable business judgment of such
Grantor, the likely costs of such maintenance or pursuit are likely to outweigh
the likely benefits of such maintenance or pursuit and such failure could not
reasonably be expected to have a Material Adverse Effect.
     (g) In the event that any Grantor has reason to believe that any Collateral
consisting of a material Patent, Trademark or Copyright has been or is about to
be infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Collateral Agent and, if within such Grantor’s good faith
business judgment, the likely benefits outweigh the likely costs, shall promptly
sue for infringement,

-16



--------------------------------------------------------------------------------



 



misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such actions as are
deemed by such Grantor in its reasonable business judgment to be reasonably
appropriate under the circumstances to protect such Collateral.
     (h) For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article V hereof at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Collateral Agent an irrevocable, non-exclusive license and,
to the extent permitted under Intellectual Property Licenses granting such
Grantor rights in Intellectual Property, sublicense (in each case, exercisable
without payment of royalties or other compensation to such Grantor) to use,
license or sublicense any of the Intellectual Property included in the
Collateral, wherever the same may be located. Such license shall include access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof, to the extent
permitted under license agreements governing use of such computer programs. With
respect to Trademarks owned by such Grantor, the license granted hereunder shall
be subject to sufficient rights of quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks.
     (i) Unless there shall occur and be continuing any Event of Default, each
Grantor shall have the right to commence and prosecute in its own name, as the
party in interest, for its own benefit and at the sole cost and expense of the
Grantors, such applications for protection of the Intellectual Property and
suits, proceedings or other actions to prevent the infringement,
misappropriation, counterfeiting, unfair competition, dilution, diminution in
value or other damage as are necessary to protect the Intellectual Property.
Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right but shall in no way be obligated to file
applications for protection of the Intellectual Property and/or bring suit in
the name of any Grantor, the Collateral Agent or the Secured Parties to enforce
the Intellectual Property and any license thereunder. In the event of such suit,
each Grantor shall, at the reasonable request of the Collateral Agent, do any
and all lawful acts and execute any and all documents requested by the
Collateral Agent in aid of such enforcement and the Grantors shall promptly
reimburse and indemnify the Collateral Agent for all costs and expenses incurred
by the Collateral Agent in the exercise of its rights under this Section 4.10(i)
in accordance with Section 9.05 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property, each Grantor agrees, at the reasonable request of the Collateral
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, coun terfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property by any Person.
     SECTION 4.11. Certain Covenants and Provisions Regarding Receivables.
     (a) Each Grantor shall keep and maintain at its own cost and expense
complete records of each Receivable, in a manner consistent with prudent
business practice, including records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto. Each Grantor shall, at such Grantor’s sole cost and expense, upon the
Collateral Agent’s demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver copies of evidence of Receivables,
including copies of all documents evidencing Receivables and any Books and
Records relating thereto to the Collateral Agent or to its representatives
(original copies of which evidence and Books and Records may be retained by such
Grantor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Grantor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any Person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Grantor; provided, that, the Collateral Agent may transfer such a copy to a
Person engaged principally in the

-17



--------------------------------------------------------------------------------



 



business of manufacture or sale of high performance chemical based products that
is a competitor of the Borrower or any of its Subsidiaries only upon the
occurrence and during the continuance of any Event of Default under
Section 7.01(a) or 7.01(i) of the Credit Agreement.
     (b) No Grantor shall rescind or cancel any obligations evidenced by any
Receivable or modify any term thereof or make any adjustment, discount, credit,
rebate or reduction with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein without
the prior written consent of the Collateral Agent except for (i) Asset Sales
permitted by Section 6.05(x) and 6.05(xi) of the Credit Agreement and (ii) in
the ordinary course of business consistent with prudent business practice. Each
Grantor shall timely fulfill all obligations on its part to be fulfilled under
or in connection with the Receivables except in the ordinary course of business
consistent with prudent business practice.
     (c) Each Grantor shall cause to be collected from the Account Debtor of
each of the Receivables, as and when due in the ordinary course of business
(including Receivables that are delinquent, such Receivables to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Receivable, and apply promptly
upon receipt thereof all such amounts as are so collected to the outstanding
balance of such Receivable, except that any Grantor may, with respect to a
Receivable, allow in the ordinary course of business (i) a refund or credit due
as a result of returned or damaged or defective merchandise and (ii) such
extensions of time to pay amounts due in respect of Receivables and such other
modifications of payment terms or settlements in respect of Receivables as shall
be commercially reasonable in the circumstances, all in accordance with such
Grantor’s ordinary course of business consistent with its collection practices
as in effect from time to time. The costs and expenses (including reasonable
attorneys’ fees) of collection, in any case, whether incurred by any Grantor,
the Collateral Agent or any Secured Party, shall be paid by the Grantors.
     SECTION 4.12. Inventory and Equipment.
     (a) Except as permitted by the Credit Agreement, the Grantors shall not
move any Equipment or Inventory (other than Equipment or Inventory in transit
from a supplier or vendor to a permitted location, between permitted locations,
in transit to a customer, out for repair or refurbishment, or in the possession
of an employee for bona fide business purposes, or having Dollar Equivalent fair
market value not in excess of $500,000 (in the aggregate for all Grantors)
located at locations not identified on the relevant Schedules to the Perfection
Certificate) to any location, other than any location that is listed in the
relevant Schedules to the Perfection Certificate, unless (i) it shall have given
the Collateral Agent at least 5 days’ (or such shorter period as may be
determined by the Collateral Agent in its sole discretion) prior written notice
of its intention so to do, clearly describing such new location and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (ii) to the extent applicable with respect to such new
location, such Grantor shall have complied with Section 3.05(g); provided, that
if a casualty occurs at a location at which a Grantor maintains Equipment or
Inventory, such Grantor shall not be required to give the Collateral Agent prior
notice as required by clause (i) above prior to moving the Collateral maintained
at such location, but shall be required to provide notice to the Collateral
Agent promptly after moving such Collateral, clearly describing the new location
and providing such other information in connection therewith as the Collateral
Agent may reasonably request.
     (b) With respect to Inventory: (i) no Inventory (other than Inventory in
transit from a supplier or vendor to a permitted location, between permitted
locations, in transit to a customer, or in the possession of an employee for
bona fide business purposes, or having Dollar Equivalent fair market value not
in excess of $500,000 (in the aggregate for all Grantors)) is now, or shall at
any time or times hereafter be

-18



--------------------------------------------------------------------------------



 



stored at any other location not set forth in the Perfection Certificate except
as permitted by Section 4.12(a), (ii) the Grantors have good and valid title to
such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for Permitted Liens, (iii) such Inventory
is not subject to any Intellectual Property Licenses with any third parties that
would, upon sale or other disposition of such Inventory by the Collateral Agent
in accordance with the terms hereof, infringe or otherwise violate the
Intellectual Property of such third-party licensor, violate any contracts with
such third-party licensor, or cause the Collateral Agent to incur any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current Intellectual Property Licenses related
thereto and (iv) the completion of manufacture, sale or other disposition of
such Inventory by the Collateral Agent upon the occurrence and during the
continuance of any Event of Default shall not require the consent of any person
and shall not constitute a breach or default under any contract or agreement to
which any Grantor is a party or to which such Inventory is subject.
ARTICLE V
REMEDIES
     SECTION 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may from time to time
(alternatively, successively or concurrently on any one or more occasions)
exercise in respect of the Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:
     (a) Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;
     (b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, upon any Event of
Default under Section 7.01(a) or 7.01(i) of the Credit Agreement, instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Grantor, prior to receipt by any such obligor of such instruction, such Grantor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly (but in no event later than one
Business Day after receipt thereof) pay such amounts to the Collateral Agent;
     (c) Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate and
dispose of, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license, liquidation or disposition;
     (d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to assemble all or part of the Collateral as directed by the
Collateral Agent at a place reasonably designated by the Collateral Agent. Each
Grantor’s obligation to deliver the Collateral as contemplated in this
Section 5.01(d) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Grantor of such obligation;

-19



--------------------------------------------------------------------------------



 



     (e) Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Obligations as provided in Section 5.07
hereof;
     (f) Retain and apply the distributions to the Obligations as provided in
Section 5.07 hereof;
     (g) Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
     (h) In the Collateral Agent’s own name, in the name of a nominee of the
Collateral Agent, or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with the Account Debtors and other obligors in respect
of Receivables of such Grantor and parties to contracts with such Grantor, to
verify with such Persons, to the Collateral Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Chattel Paper,
Payment Intangibles, General Intangibles, Instruments and other Receivables that
are Collateral; and
     (i) Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 5.02 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Collateral or any part thereof at any
such public sale, and, to the extent permitted by applicable law, at any such
private sale, and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such Person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such Person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent shall not be obligated to
make any sale of the Collateral or any part thereof regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Grantor hereby waives, to the fullest extent permitted by
law, any claims against the Collateral Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.
     SECTION 5.02.Notice of Sale. Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, 10 days’ prior notice to such Grantor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

-20



--------------------------------------------------------------------------------



 



     SECTION 5.03. Waiver of Notice and Claims. Each Grantor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Grantor would otherwise have under law, and each Grantor hereby
further waives, to the fullest extent permitted by applicable law: (i) except to
the extent arising out of gross negligence, bad faith or willful misconduct on
the part of the Collateral Agent, all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. To
the fullest extent permitted by applicable law, the Collateral Agent shall not
be liable for any incorrect or improper payment made pursuant to this Article V
in the absence of gross negligence or willful misconduct on the part of the
Collateral Agent. Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.
     SECTION 5.04. Certain Sales of Collateral
     (a) Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.
     (b) Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, and applicable state securities laws,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Investment Property, to limit purchasers to Persons who will agree,
among other things, to acquire such Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act of 1933), and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act of 1933 or under applicable state
securities laws, even if such issuer would agree to do so.
     (c) If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

-21



--------------------------------------------------------------------------------



 



     (d) Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.04 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.04 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
     SECTION 5.05. No Waiver; Cumulative Remedies
     (a) No failure on the part of the Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
     (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Grantors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
     SECTION 5.06. Certain Additional Actions Regarding Intellectual Property.
If any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Grantor shall execute and deliver to the
Collateral Agent an assignment or assignments (in a form satisfactory to the
Collateral Agent) of such Grantor’s rights in the Intellectual Property, and,
with respect to those items of the Intellectual Property Collateral consisting
of issued Patents, registered Trademarks and/or registered Copyrights (or
applications therefor) owned by such Grantor, such assignment shall be in
recordable form satisfactory to the Collateral Agent, and such other documents
as are necessary or appropriate to carry out the intent and purposes hereof.
     SECTION 5.07. Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, all Proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall, to the extent available for distribution (it being understood
that the Collateral Agent may liquidate investments prior to maturity in order
to make a distribution pursuant to this Section 5.07), be distributed (subject
to the provisions of Section 5.08) by the Collateral Agent on each Distribution
Date in the following order of priority:
     First: to the Collateral Agent for any unpaid Collateral Agent Fees;
     Second: without duplication of amounts applied pursuant to clause First
above, to any other Secured Party which has theretofore advanced or paid any
Collateral Agent Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other)

-22



--------------------------------------------------------------------------------



 



to such Secured Parties in proportion to the amounts of such Collateral Agent
Fees advanced by the respective Secured Parties and remaining unpaid on such
Distribution Date;
     Third: without duplication of the amounts applied pursuant to clause First
and Second above, to any Secured Party which has theretofore advanced or paid
any Collateral Agent Fees other than such administrative expenses, an amount
equal to the amount thereof so advanced or paid by such Secured Party and for
which such Secured Party has not been reimbursed prior to such Distribution
Date, and, if such moneys shall be insufficient to pay such amounts in full,
then ratably (without priority of any one over any other) to such Secured
Parties in proportion to the amounts of such Collateral Agent Fees advanced by
the respective Secured Parties and remaining unpaid on such Distribution Date;
     Fourth: without duplication of the amounts applied pursuant to clauses
First, Second and Third above, subject to the provisions of Section 2.11 of the
Credit Agreement, to the Secured Parties, in an amount equal to all Obligations,
whether or not then due and payable, and, if such moneys shall be insufficient
to pay such amounts in full, then ratably (without priority of any one over any
other) to such Secured Parties in proportion to the unpaid amounts thereof on
such Distribution Date; and
     Fifth, without duplication of the amounts applied pursuant to clauses
First, Second, Third and Fourth above, any surplus then remaining shall be paid
to the Grantors or their successors or assigns or to whomever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses First through Fourth of this Section 5.07, the
Grantors shall remain liable for any deficiency.
The term “unpaid” as used in this Section 5.07 refers:
     (a) in the absence of a bankruptcy proceeding with respect to the relevant
Grantor(s), to all amounts of the relevant Obligations (other than unasserted
contingent indemnification obligations not due and payable) outstanding as of a
Distribution Date, and
     (b) during the pendency of a bankruptcy proceeding with respect to the
relevant Grantor(s), to all amounts allowed by the bankruptcy court in respect
of the relevant Obligations as a basis for distribution (including estimated
amounts, if any, allowed in respect of contingent claims), to the extent that
prior distributions have not been made in respect thereof.
     SECTION 5.08.Collateral Agent’s Calculations. In making the determinations
and allocations required by Section 5.07, the Collateral Agent may conclusively
rely upon information supplied by the Administrative Agent as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to any
Obligations, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information; provided that
nothing in this sentence shall prevent any Grantor from contesting any amounts
claimed by any Secured Party in any information so supplied. In addition, for
purposes of making the allocations required by Section 5.07 with respect to any
amount that is denominated in any currency other than Dollars, the Collateral
Agent shall, on the applicable Distribution Date, convert such amount into an
amount of Dollars based upon the relevant Spot Selling Rate. All distributions
made by the Collateral Agent pursuant to Section 5.07 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Collateral Agent shall have no duty to inquire as to the application by
the Administrative Agent of any amounts distributed to it for distribution to
any Lenders.

-23



--------------------------------------------------------------------------------



 



ARTICLE VI
The Collateral Agent
     SECTION 6.01. General Authority of the Collateral Agent over the
Collateral(a).
     (a) Until the termination of this Agreement pursuant to Section 7.11,
subject to the provisions herein, each Grantor hereby appoints the Collateral
Agent as its true and lawful attorney-in-fact for the purpose, during the
continuance of an Event of Default, of taking any action and executing any and
all documents and instruments that the Collateral Agent may deem necessary to
carry out the terms of this Agreement and accomplish the purposes hereof and,
without limiting the generality of the foregoing, each Grantor hereby
acknowledges that the Collateral Agent shall have all powers and remedies set
forth in the Security Documents. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.
     (b) By acceptance of the benefits of this Agreement and the Security
Documents: each Secured Party shall be deemed irrevocably (1) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the other
Security Documents, (2) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the other Security Documents against any
Grantor or the exercise of remedies hereunder or thereunder, (3) to agree that
such Secured Party shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor or to exercise any
remedy hereunder or thereunder and (4) to agree to be bound by the terms of this
Agreement and the other Security Documents.
     (c) The Collateral Agent hereby agrees that it holds and will hold all of
its right, title and interest in, to and under the Security Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement; and the Collateral Agent further agrees that it will hold such
Collateral Estate for the benefit of the Secured Parties, for the enforcement of
the payment of all Obligations (subject to the limitations and priorities set
forth herein and in the respective Security Documents) and as security for the
performance of and compliance with the covenants and conditions of this
Agreement and each of the Security Documents.
     SECTION 6.02. Exercise of Powers. All of the powers, remedies and rights of
the Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent as
set forth in any Security Document may be exercised from time to time as herein
and therein provided.
     SECTION 6.03. Remedies Not Exclusive(a).
     (a) No remedy conferred upon or reserved to the Collateral Agent herein or
in the other Security Documents is intended to be exclusive of any other remedy
or remedies, but every such remedy shall be cumulative and shall be in addition
to every other remedy conferred herein or in any other Security Document or now
or hereafter existing at law or in equity or by statute.
     (b) No delay or omission by the Collateral Agent to exercise any right,
remedy or power hereunder or under any Security Document shall impair any such
right, remedy or power or shall be construed to be a waiver thereof, and every
right, power and remedy given by this Agreement or any Security

-24



--------------------------------------------------------------------------------



 



Document to the Collateral Agent may be exercised from time to time and as often
as may be deemed expedient by the Collateral Agent.
     (c) If the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any Security Document and the proceeding
for the enforcement thereof shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then the
Grantors, the Collateral Agent and the other Secured Parties shall, subject to
any determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder or thereunder with respect to the
Collateral Estate and in all other respects, and thereafter all rights, remedies
and powers of the Collateral Agent shall continue as though no such proceeding
had been taken.
     SECTION 6.04. Waiver and Estoppel.
     (a) Each Grantor, to the extent it may lawfully do so, on behalf of itself
and all who may claim through or under it, including without limitation any and
all subsequent creditors, vendees, assignees and licensors, waives and releases
all rights to demand or to have any marshaling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any Security Document
or pursuant to judicial proceedings or upon any foreclosure or any enforcement
of this Agreement or any Security Document and consents and agrees that all the
Collateral may at any such sale be offered and sold as an entirety.
     (b) Each Grantor waives, to the extent permitted by applicable law,
presentment, demand, protest and any notice of any kind (except notices
explicitly required hereunder or under any Security Document) in connection with
this Agreement and the Security Documents and any action taken by the Collateral
Agent with respect to the Collateral.
     SECTION 6.05. Limitation on Collateral Agent’s Duty in Respect of
Collateral. Except as required by applicable law, beyond its express duties
specified in the Security Documents, the Collateral Agent shall not have any
duty to the Grantors or to the Secured Parties as to any Collateral in its
possession or control or in the possession or control of any of its agents or
nominees, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
     SECTION 6.06. Limitation by Law. All rights, remedies and powers provided
in this Agreement or any Security Document may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions hereof are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
     SECTION 6.07. Rights of Secured Parties in Respect of Obligations.
Notwithstanding any other provision of this Agreement or any Security Document,
the right of each Secured Party to receive payment of the Obligations held by
such Secured Party when due (whether at the stated maturity thereof, by
acceleration or otherwise), as expressed in the instruments evidencing or
agreements governing such Obligations, or to institute suit for the enforcement
of such payment on or after such due date, shall not be impaired or affected
without the consent of such Secured Party given in the manner prescribed by the
instruments evidencing or agreements governing such Obligations.
     SECTION 6.08. Compensation and Expenses. Without limitation of its
obligations under the other Loan Documents, each Grantor agrees to pay to the
Collateral Agent, from time to time upon written demand, all of the reasonable
out-of-pocket costs and expenses of the Collateral Agent (including, without
limitation, the reasonable fees and disbursements of its counsel) (i) arising in
connection with the

-25



--------------------------------------------------------------------------------



 



administration of the Collateral, the preparation, execution, delivery,
modification and termination of this Agreement and each Security Document or the
enforcement of any of the provisions hereof or thereof or (ii) incurred or
required to be advanced in connection with the sale or other disposition of
Collateral pursuant to any Security Document and the preservation, protection or
defense of the Collateral Agent’s rights under this Agreement and the Security
Documents and in and to the Collateral and the Collateral Estate, in each case,
to the extent the Borrower would be required to do so pursuant to Section 9.05
of the Credit Agreement. Such fees, costs and expenses are intended to
constitute expenses of administration under any bankruptcy law relating to
creditors’ rights generally.
     SECTION 6.09. Stamp and Other Similar Taxes. Each Grantor agrees to
indemnify and hold harmless the Collateral Agent, the Administrative Agent and
each other Secured Party from any present or future claim for liability for any
stamp or any other similar tax, and any penalties or interest with respect
thereto, which may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any Security Document, the Collateral Estate or
any Collateral. The obligations of each Grantor under this Section 6.09 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Agent hereunder.
     SECTION 6.10. Filing Fees, Excise Taxes, etc. Each Grantor agrees to pay or
to reimburse the Collateral Agent for any and all payments made by the
Collateral Agent in respect of all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts which may be payable or
determined to be payable in respect of the execution and delivery of this
Agreement and each Security Document. The obligations of each Grantor under this
Section 6.10 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Collateral Agent hereunder.
     SECTION 6.11. Indemnification. Without limitation of its indemnification
obligations under the other Loan Documents, each Grantor agrees to pay, and to
save the Collateral Agent and the other Secured Parties harmless from, any and
all losses, claims, damages, liabilities and out-of-pocket expenses (including
reasonable counsel fees, charges and disbursements) arising out of, in any way
connected with, or as a result of the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it c/o the Borrower at
the Borrower’s address as provided in Section 9.01 of the Credit Agreement, with
a copy to the Borrower.
     SECTION 7.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect until this Agreement shall terminate.
     SECTION 7.03. Binding Effect. This Agreement shall be binding upon each
Grantor and the Collateral Agent and their respective successors and permitted
assigns, and shall inure to the benefit of each Grantor, the Collateral Agent
and the other Secured Parties and their respective permitted successors

-26



--------------------------------------------------------------------------------



 



and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
permitted by this Agreement or the Credit Agreement.
     SECTION 7.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7.05. Waivers; Amendment; Several Agreement.
     (a) No failure or delay of the Collateral Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other Secured Parties
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into in accordance with Section 9.08 of the Credit Agreement.
     (c) This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.
     SECTION 7.06. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
     SECTION 7.07. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions. It is understood and agreed
among the parties that this Agreement shall create separate security interests
in the Collateral securing the Obligations as provided in Section 2.01, and that
any determination by any court with jurisdiction that the security interest
securing any Obligation or class of Obligations is invalid for any reason shall
not in and of itself invalidate the Security Interests securing any other
Obligations hereunder.
     SECTION 7.08. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a

-27



--------------------------------------------------------------------------------



 



single contract and shall become effective as provided in Section 7.03. Delivery
of an executed signature page to this Agreement by facsimile or other electronic
transmission (e.g., “PDF” or “tif” via e-mail) shall be effective as delivery of
a manually executed counterpart hereof.
     SECTION 7.09. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 7.10. Jurisdiction; Consent to Service of Process.
     (a) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each
Grantor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each
party to this Agreement agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court referred to in
paragraph (a) of this Section. Each Grantor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.15 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     SECTION 7.11. Termination.
     (a) This Agreement and the Security Interests (i) shall automatically
terminate when (a) all the Obligations (other than unasserted contingent
indemnification obligations not due and payable) have been paid in full and
(b) the Lenders have no further commitment to lend under the Credit Agreement
(at which time the Collateral Agent shall execute and deliver to the Grantors,
at the Grantors’ expense, all UCC termination statements and other documents
which the Grantors shall reasonably request to evidence such termination) and
(ii) shall continue to be effective or shall be reinstated, as the case may be,
if at any time any payment in respect of any Obligation is rescinded or must
otherwise be restored by any Secured Party upon any bankruptcy or reorganization
of any Grantor or otherwise. Any execution and delivery of termination
statements or documents pursuant to this Section 7.11(a) shall be without
recourse to or warranty by the Collateral Agent. A Subsidiary Guarantor shall
automatically be released from its obligations hereunder and the Security
Interests in the Collateral of such Subsidiary Guarantor shall be automatically
released in the event that the Equity Interests of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of pursuant to a transaction
permitted under the Credit Agreement to a Person that is not an Affiliate of
Borrower such that such Person is no longer a Restricted Subsidiary of Borrower.

-28



--------------------------------------------------------------------------------



 



     (b) Upon any sale or other transfer by any Grantor of any Collateral to a
Person that is not a Loan Party that is permitted under the Credit Agreement or,
upon the effectiveness of any written consent to the release of the security
interests granted hereby in any Collateral pursuant to Section 9.08 of the
Credit Agreement, security interests in such Collateral shall be automatically
released. In connection with such release, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and other documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of UCC termination statements
and similar documents pursuant to this Section 7.11(b) shall be without recourse
to or warranty by the Collateral Agent.
     SECTION 7.12. Additional Grantors. To the extent any Subsidiary shall be
required to become a Grantor pursuant to any Loan Document, upon execution and
delivery by the Collateral Agent and such Subsidiary of an instrument in the
form of Annex I hereto, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. Each such
Subsidiary shall at such time deliver to the Collateral Agent a completed
Perfection Certificate. The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
     SECTION 7.13. Financing Statements. Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction (a) any filing with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country), (b) any initial financing statements (including
fixture filings) and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Collateral,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) any
financing or continuation statements or other documents without the signature of
such Grantor where permitted by law, and such financing statements may contain
an indication or description of Collateral that describes such property (x) in
the same manner as described in this Agreement or (z) in any other manner as the
Collateral Agent may determine, in its sole discretion, is necessary or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent in connection herewith, including, without limitation,
describing such property as “all personal property of the debtor now owned or
hereafter acquired” (or using words of similar import) and (iii) in the case of
a financing statement filed as a fixture filing or covering Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Collateral relates,
and (c) any other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interests granted by each
Grantor without the signature of any Grantor. Each Grantor agrees to provide all
information described in the immediately preceding sentence to the Collateral
Agent promptly upon written request. Each Grantor hereby ratifies its
authorization for the Collateral Agent to file in any relevant jurisdiction any
financing statements relating to the Collateral if filed prior to the date
hereof.
     SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
to accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquit-

-29



--------------------------------------------------------------------------------



 



tance for any and all moneys due or to become due under and by virtue of any
Collateral; (d) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (e) to send verifications of Accounts to any
Account Debtor; (f) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) with at least 2 days’ prior notice to the Grantor to notify, or
to require any Grantor to notify Account Debtors to make payment directly to the
Collateral Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, willful misconduct or
bad faith.
     SECTION 7.15. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
     SECTION 7.16. Delivery of Collateral. Prior to the Discharge of Revolving
Credit Obligations, to the extent any Grantor is required hereunder to deliver
Current Asset Collateral to the Collateral Agent for purposes of possession and
control and is unable to do so as a result of having previously delivered such
Collateral to any of the Revolving Credit Facility Agents in accordance with the
terms of the Revolving Credit Facility Security Documents, such Grantor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to such Revolving Credit Facility Agents, acting as a gratuitous
bailee and/or sub-agent of the Collateral Agent in accordance with the terms of
the Intercreditor Agreement.
     SECTION 7.17. Mortgages. In the case of a conflict between this Agreement
and the Mortgages with respect to Collateral that is real property (including
Fixtures), the Mortgages shall govern. In all other conflicts between this
Agreement and the Mortgages, this Agreement shall govern.
     SECTION 7.18. Conflicts. In the case of any conflict between this Agreement
and the Credit Agreement, the provisions of the Credit Agreement shall govern.
[Signature Pages Follow]

-30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.
SOLUTIA INC.
BEAMER ROAD MANAGEMENT COMPANY
CPFILMS INC.
FLEXSYS AMERICA CO.
FLEXSYS AMERICA L.P.
      by FLEXSYS AMERICA CO.,
      its general partner
MONCHEM INTERNATIONAL, INC.
SOLUTIA BUSINESS ENTERPRISES INC.
SOLUTIA GREATER CHINA, INC.
SOLUTIA INTER-AMERICA, INC.
SOLUTIA OVERSEAS, INC.
SOLUTIA SYSTEMS, INC.

                  By:   /s/James A. Tichenor         Name:   James A. Tichenor 
      Title:   Authorized Officer   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.,
as Collateral Agent
      By:   /s/Aaron Dannenberg         Name:   Aaron Dannenberg        Title:  
Vice President     

-2